Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 02, 2018

The Court of Appeals hereby passes the following order:

A18A1853. EVANS v. THE STATE.

      Evans has filed a motion for his case be remanded to the trial court to give his
appellate counsel an opportunity to investigate and present claims that his trial
counsel was ineffective. After Kent was found guilty and sentenced in the trial court
on various criminal offenses, his trial counsel filed a notice of appeal before conflict-
free counsel was substituted on appeal.
      Because the substituted appellate counsel had no opportunity to assert an
ineffective assistance of trial counsel claim in the trial court, we GRANT the motion
to remand. The case is remanded to the trial court for an evidentiary hearing and
findings concerning the issue of ineffective assistance of trial counsel. If the trial
court finds that Evans did not receive effective assistance of trial counsel, a new trial
is required. If the trial court finds that Evans received effective assistance of trial
counsel, Evans shall have 30 days to appeal that ruling along with any other claims
of trial error. Garland v. State, 283 Ga. 201 (657 SE2d 842) (2008).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/02/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.